United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-41382
                        Conference Calendar



TERRY HALL DAVIS,

                                    Petitioner-Appellant,

versus

SUZANNE HASTINGS, Warden,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:02-CV-143
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Terry Hall Davis, federal prisoner # 09290-002, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition

challenging his convictions for assault with intent to murder and

for carrying a firearm in relation to a crime of violence.        In

his petition, Davis argued that he was actually innocent of the

assault charge because he lacked the requisite mens rea and that

he was denied due process during the plea proceedings because the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41382
                                -2-

district court participated in plea negotiations.    Because these

challenges involve errors occurring at trial, the district court

properly construed the petition as a 28 U.S.C. § 2255 motion.

See Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).

     Davis contends that he is entitled to proceed under the

“savings clause” of 28 U.S.C. § 2255 because he has shown he was

actually innocent of the assault offense.    Davis has not met his

burden of showing that he meets the requirements for filing a 28

U.S.C. § 2241 petition under the savings clause of 28 U.S.C.

§ 2255.   He has not pointed to a retroactively applicable Supreme

Court decision establishing that he may have been imprisoned for

conduct that was not prohibited by law.     See Christopher v.

Miles, 342 F.3d 378, 382 (5th Cir.), cert. denied, 124 S. Ct. 950

(2003).   Davis also has not shown that his claims were foreclosed

by circuit law at the time of his conviction, appeal, or prior 28

U.S.C. § 2255 motion.   See id.   Davis’s reliance on Schlup v.

Delo, 513 U.S. 298, 326-27 (1995), is unavailing; the district

court did not rely on a state procedural bar to deny relief on

Davis’s claims.   Accordingly, the judgment of the district court

is AFFIRMED.